Citation Nr: 1317397	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depression and major depressive disorder.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981, and from September 1981 to September 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied the Veteran's request to reopen a claim for service connection for PTSD.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

The Board notes that the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA).  However, in March 2010 before certification of the appeal to the Board, the NCDVA revoked its power of attorney, explaining the basis for the decision by way of a March 2009 letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board has recognized the Veteran as proceeding pro se in this appeal.  

In May 2010, the Board reopened the claim for service connection for PTSD and remanded the claim, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a July 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In October 2011, the Board denied the claim for service connection for PTSD.  The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted the Appellee's February 2012 Motion for Remand (motion), vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Appellee's motion.

As indicated, the RO and Board previously adjudicated the matter on appeal only as a claim for service connection for PTSD.  However, as pointed out by counsel for the Secretary in the Appellee's Motion for Remand, medical evidence of record reflects psychiatric diagnoses other than PTSD, to include major depression and major depressive disorder, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Thus, consistent with Clemons, the Appellee's Motion for Remand, and the current record, the Board recharacterized the appeal as encompassing claims for service connection for both PTSD and for psychiatric disability other than PTSD.

In May 2012, the Board denied service connection for PTSD; hence, that matter is no longer before the Board.  Also in May 2012, the Board remanded the issue of entitlement to service connection for psychiatric disability other than PTSD, to include major depression and major depressive disorder, to the RO, via the AMC, for initial adjudication,.   The RO denied the claim (as reflected in the March 2013 (SSOC)), and returned the matter to the Board.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While the record reflects diagnoses of major depression and major depressive disorder, there is no credible evidence reflecting that the Veteran had psychiatric symptoms during, and continuing since, service, and there is no competent evidence or opinion even suggesting that there exists a medical relationship  between the major depression and major depressive disorder diagnosed many years post service and any event or incident of service, to include a documented jeep accident.

CONCLUSION OF LAW

The criteria for service connection for psychiatric disability other than PTSD, to include major depression and major depressive disorder, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Specific to the claim remaining on appeal, a March 2012 letter explained what information and evidence was needed to substantiate the claim for service connection for a psychiatric disability other than PTSD, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, as well as information pertaining to VA's  assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The issue of an acquired psychiatric disorder other than PTSD was not separately adjudicated until the March 2013 supplemental statement of the case.  Hence, for this claim, the March 2012 letter meets the content of notice requirements described in Dingess/Hartman and Pelegrini as well as the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent objective evidence associated with the claims file consists of service, VA, and private treatment records; service personnel records; a letter from the Veteran's private physician; the reports of July 2003 and October 2010 VA examinations; and a June 2011 VA addendum opinion.  The October 2010 VA examination and June 2011 addendum opinion as well as ongoing private treatment records were provided as requested by the Board in its May 2010 remand.  Further, the Veteran was invited to provide additional information and/or evidence following the May 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his former representative, on his behalf.  

The Board points out that the Veteran has asserted that the same alleged in service events/experiences that he has contended resulted in PTSD may have also caused his psychiatric disorders other than PTSD.  Hence, records and documents pertaining to attempt to verify the occurrence of the claimed in-service stressors in connection with the PTSD claim are tangentially relevant to the claim herein decided-even though the Board acknowledges that the legal requirements for establishing service connection under each claim is different.   Such records include articles regarding the carrier on which the Veteran served, and a report from the Center for Research of Unit Records (CURR) (now the U.S. Army and Joint Service Records Research Center (JSRRC)), and a  February 2008 memorandum issued cases the RO JSSRC coordinator reflecting a formal finding of a lack of information required to corroborate stressors associated with the claim for service connection for PTSD., 

The Board also finds that no RO action to further develop  the claim herein decided, prior to appellate consideration, is required.

Regarding outstanding Social Security records, the Board also notes that in December 2008, the Veteran told a private psychiatrist that he had an administrative hearing before the Social Security Administration (SSA) in January [2009], and in March 2009 he stated that he "got Social Security." In addition, during an October 2010 VA PTSD examination, the Veteran indicated that he was receiving SSA disability benefits for PTSD and depression.  When the record suggests that SSA may have records pertinent to the appellant's claim, but which have not been obtained, either a remand is required to obtain the records, or a non-conclusory explanation must be provided as to why the SSA records would have no reasonable possibility of substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1) (West 2002).

The outcome of the current claim turns on whether there exists a medical relationship between the Veteran's diagnosed psychiatric disability other than PTSD and service; as explained in more detail below, of the events the Veteran has asserted, only a January 1983 in-service Jeep accident is credibly shown, and the Veteran's assertions of experiencing depressive symptoms in, and since service are not supported.  Moreover, since filing his original claim for service connection for PTSD in January 2003, the only treatment for psychiatric disability other than PTSD that the Veteran has identified is a brief, voluntary hospitalization at the Durham VA Medical Center (VAMC) in October 2002, and an initial psychiatric evaluation in June 2006 by a private psychiatrist, Dr. H., with follow-up care every two to three months thereafter.  The VA claims file already contains mental health treatment records pertaining to PTSD and depression from the Durham VAMC dated from October 2002 to March 2003 and private treatment records from Dr. H. dated from June 2006 to September 2010.

Accordingly, the Board finds that the favorable decision to award  SSA disability benefits, which apparently occurred sometime between January and March 2009, would appear to be based on the same records that are already in the claims file.  Moreover, any isolated SSA examination that may have occurred for the purpose of establishing SSA disability status would provide further evidence of psychiatric diagnoses-the existence of which is not in question-and not evidence pertinent to the medical etiology question upon which this claim turns.  There has been no argument that the SSA records would contain anything pertinent to that matter that is not already of record, as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b), (c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Therefore, the Board finds that the SSA records would have no reasonable possibility of substantiating the claim.

Furthermore, although the Veteran has not undergone VA examination, and VA has not otherwise obtained a medical etiology opinion specifically in connection with this claim, on these facts, as explained in more detail below, no such examination or opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R.§ 3.303(d).

In order to establish service connection , there must be competent, credible, and probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases to include psychoses, such as major depression, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, psychoses are among the diseases listed in section 3.309(a).

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
      
      

      A. Background

In a statement submitted with his original claim for service connection in January 2003, the Veteran asserted that he participated in Operation Evening Light, a rescue attempt of American hostages in Iran on April 24, 1980, and that he served in the Persian Gulf for 144 days from January to May 1980.

The Veteran's service records reflect that during his period of service from January 1977 to January 1981, he had over three years and seven months of sea service, but no foreign service, and that from January 1979 to January 1981, he served on the USS NIMITZ. These records indicate that the Veteran had a military specialty of aviation boatswain's mate, handling.  Such records further reflect that, during his period of service from September 1981 to September 1983, the Veteran had no sea service or foreign service.

Service treatment records reflect no findings pertinent to, or complaints of, any psychiatric problems.  In a report of medical history in September 1981, the Veteran asserted that he had never had frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  The report of the Veteran's August 1983 examination for separation from service indicates a normal psychiatric evaluation, and no psychiatric problems were noted.

The record reflects that the Veteran served on the USS NIMITZ from January 1979 to January 1981, including its third cruise to the Mediterranean, beginning in September 1979.  The record further reflects that the Veteran served on the NIMITZ during Operation Evening Light, where, on April 24, 1980, eight ships took off from the flight deck of the NIMITZ for a secret place in Iran.  However, the record contains no evidence supporting the occurrence of the Veteran's claimed stressors. In this regard, the Board notes the May 2004 memorandum regarding attempts to verify Veteran's claimed stressors submitted from the VA CURR coordinator reflecting that available records, including Department of Defense records, failed to identify any casualties among the crew of the NIMITZ or from the crew of the Carrier Air Wing EIGHT, which was aboard NIMITZ during the period of September 1979 to May 1980.  The Board also notes the October 2004 CURR response indicating that it had reviewed the 1980 command history submitted by the USS NIMITZ, that the history revealed that the NIMITZ served as the launching platform to the attempted rescue mission of 53 hostages in Iran, but did not mention any aircraft accidents or deaths.

The only evidence of any plane crash or other such accident involving fatalities and injuries are the records indicating that on May 25, 1981, an EA-6B Prowler crash-landed on the flight deck of the NIMITZ, killing 14 crewmen and injuring 45 others.  However, such date is subsequent to the Veteran's first period of service from January 1977 to January 1981, and prior to his second period of service from September 1981 to September 1983; the Veteran was not serving on active duty at the time of the crash.

The claims file documents the RO's unsuccessful attempts to verify the Veteran's claimed in-service stressors following his October 2007 claim to reopen, and the February 2008 memorandum from the RO JSSRC coordinator making a formal finding of a lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  It was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of the Marine Corps or NARA records, as the Veteran failed to provide the names of the casualties or the units the casualties were assigned to for the incidents, even though such information was solicited from the Veteran, and the Veteran reported having witnessed numerous instances of deaths and severe injury, including two friends.

The only documented in-service event identified by the a Veteran as to be the source of his psychiatric problems is an automobile accident.  In this regard, the record reflects that in January 1983, a deer ran in the path of the Veteran's Jeep, he tried to avoid hitting it and turned the Jeep over, and, as a result, broke three front teeth, for which he subsequently received dental work.  As discussed below, in connection with the current claim, the Veteran has reported that he experienced depressive symptoms in service, following the Jeep accident.  

VA records of hospitalization and follow-up treatment dated in October 2002 reflect that the Veteran admitted himself voluntarily with the chief complaint of hearing voices and insomnia.  He reported feeling increasingly depressed over the past 6 to 12 months, and reported irritability, hopelessness, and problems concentrating and sleeping.  He reported serving as a fireman on an aircraft carrier, where he observed plane crashes, and where his ship was fired on close to Iran.  He claimed that he was not wounded himself, but that many of his friends were, and he reported nightmares about plane crashes and people burning. The diagnoses were PTSD, major depressive disorder, and cannabis abuse.  During his hospital treatment, the Veteran reported that he had worked on the NIMITZ carrier and that people died "every day" there.  He stated that he worked as a yellow shirt, but also had done fire and landing duty.  He stated that he had to clean up body parts with a dust broom, and that they were just "dust and bones" swept into a body bag off the deck.

The record reflects VA outpatient treatment for psychiatric complaints from January 2003 to March 2003. A June 2003 VA examination report regarding PTSD only, is of record and has been reviewed but is not pertinent to the claim at issue.

The report of a July 2003 VA examination for psychiatric disorders other than PTSD indicates that the Veteran reported being a fireman on the NIMITZ, being stationed off the coast of Iran for 144 days in 1980 during the US hostage crisis, and serving as a fireman from 1981 to 1983.  He reported that as a fireman, he fought fires, responded to other accidents, and tried to rescue sailors and airmen and save lives.  He reported that he fought at least one fire a week while at sea and stateside, and witnessed more than 10 crashes of naval aircraft.  According to the Veteran, the fires he fought involved explosions and wreckage, pilots severely burned, sometimes beyond recognition, and other accidents in which sailors and pilots were hurt or killed.  He also described having witnessed upwards of 50 sailors and airmen hurt and killed during his naval service, and witnessing a sailor "cut in two" and killed by one of the rescue cords when it snapped.  

The July 2003 VA examiner noted the Veteran's report of depressive symptoms since service.  The Veteran reported sad or low mood more days than not, lack of interest in things he normally enjoys, low energy, feelings of hopelessness, poor appetite, disturbed sleep, and irritability.  The examiner noted that test results were consistent with diagnoses of PTSD and dysthymic disorder.  The examiner noted that VA treatment records had previously noted a diagnosis of major depressive disorder with psychotic features.  The examiner did not discuss the etiology of the diagnosed dysthymic disorder.  

An on-line article regarding Operation Evening Light, printed in May 2003, indicates that on April 24, 1980, eight ships took off from the flight deck of the NIMITZ for a secret place in Iran. The article states that on April 25, 1980, the mission was aborted at the desert refueling site, that, subsequently, one of the helicopters collided with an aircraft resulting in the loss of eight lives, and all other personnel were evacuated.

An on-line ship history of the USS NIMITZ, printed in August 2003, indicates that during the NIMITZ's third cruise to the Mediterranean, beginning in September 1979, it was dispatched to strengthen the U.S. Naval presence in the Indian Ocean area, as tension heightened over Iran taking 52 American diplomats hostage.  It also states that, four months later, Operation Evening Light was launched from the NIMITZ in an attempt to rescue the hostages, but was aborted in the Iranian Desert when a number of the operation helicopters fell below the minimum needed to transport the attack force and hostages out of Iran.  It was noted that the ship operated 144 continuous days at sea, and that NIMITZ's homecoming was on May 26, 1980.  The article also noted that on May 25, 1981, an EA-6B Prowler crash-landed on the flight deck, killing 14 crewmen and injuring 45 others, which as discussed above, occurred during a time in which the Veteran was not on board the ship or even in service.

In May 2004, the VA CURR coordinator submitted memorandum dated detailing  attempts to verify the Veteran's claimed in-service stressors.  The memorandum indicates that the Veteran served aboard the USS NIMITZ from 1977 to 1981, that claimed stressors occurred during a tour from September 1979 to May 1980, that such stressors included the alleged witnessing of several aircraft crashes, and that the Veteran specifically mentioned January to May 1980 as the period during which the stressors occurred.  The memorandum reflects that available records, including Department of Defense records, failed to identify any casualties among the crew of the NIMITZ or from the crew of the Carrier Air Wing EIGHT, which was aboard NIMITZ during this period.  It also stated that a search of peacetime Navy airmen casualties failed to identify any deaths outside of the US during this time frame and that there was no evidence of Marine Corps aircraft aboard the NIMITZ during the referenced time period.

Attached to the memorandum were articles indicating that on May 25, 1981, an EA-6B Prowler crash-landed on the flight deck of the NIMITZ, killing 14 crewmen and injuring 45 others, and that the carrier returned to port to repair damaged catapults and returned to sea less than 48 hour later to complete its training schedule.

In a June 2004 written statement, the Veteran asserted that while stationed at Souda Bay, Crete, Greece, he was assigned to salvage a crashed Greek A-7, where the pilot had been killed while coming in for a landing.  He also stated that during his service in the Persian Gulf during Operation Evening Light, there were several incidents where people were injured or killed, such as going overboard; and that they had had several fires on the NIMITZ where people were hurt or burned.  He also asserted that in January 1983, he was injured in a Jeep accident.

In October 2004, CURR responded that it had reviewed the 1980 command history submitted by the USS NIMITZ, that the history revealed that the NIMITZ served as the launching platform to the attempted rescue mission of 53 hostages in Iran, that on May 26, 1980, the NIMITZ returned to Norfolk, Virginia, and that overall it spent 144 days at sea.  It was noted that the history was brief and did not mention any aircraft accidents or deaths, and that, in order to conduct further research regarding aircraft crashes and deaths aboard the NIMITZ, the Veteran was to provide more specific information.

The Veteran submitted a June 2006 letter from Dr. H., a private psychiatrist.  The letter indicates that Dr. H. examined the Veteran in June 2006 and diagnosed PTSD and chronic major depression.  Dr. H. related the Veteran's PTSD to service but was silent as to the etiology of the major depression.  The letter reflects that the Veteran gave a history of serving in Iran during the hostage situation in 1980 as an aviation boatswain mate, and, while serving, seeing a soldier's head severed on the flight deck, witnessing people getting burned, and seeing numerous injuries on the flight deck.  He also reported being in a Jeep accident involving a deer and having some of his teeth knocked out.  The Veteran further reported having nightmares since 1984 or 1985 at least two to three times a week, awaking in a panic and sweats, and having flashbacks two to three times a week.  He also reported hearing his name called two to five times a week, hearing noise in the house two to five times per week, seeing shadows move out of the corners of his eyes, feeling depressed 100 percent of the time, having crying spells 50 percent of the time, and feeling hopeless at times and suicidal occasionally.

Additional private treatment records from Dr. H. dated from June 2006 to September 2010 indicate ongoing treatment for PTSD, which consisted of a patient assessment performed by a CNA (certified nursing assistant) that generally lasted for 10 minutes, and medication management and treatment planning by Dr. H.  In June 2006 during a new patient assessment, the Veteran stated that he had served in combat in Iran attempting to get hostages in 1980 as an aviation boatswain mate.  He reported the stressors of seeing people get burned on the flight deck, seeing a person get his head cut off on the flight deck, seeing other injuries on the flight deck, and seeing planes that came back from the hostage rescue full of bullet holes. He also reported being involved in a deer/Jeep accident where his front teeth got knocked out.  

Many of the treatment records from Dr. H. note depressed symptoms and the Veteran's report of deaths in the family.  In December 2007, the Veteran reported that his father had died in July and that the holidays were difficult.  A May 2008 treatment record noted that the Veteran reported three deaths in the family in the month of March.  A July 2008 treatment record noted that the Veteran was severely depressed and that he had a lot of deaths in the family in the past year.  A September 2008 treatment record noted the loss of a classmate over the weekend.  A March 2009 treatment record again noted deaths in the family and that the month had been bad for the Veteran due to loss of a lot of loved ones during the month.  A June 2009 treatment record noted the Veteran's report of trouble sleeping for the last couple of weeks and three deaths in the last few weeks.  

In a November 2007 written statement, the Veteran asserted that he served in Iran during the hostage situation in 1980 as an aviation boatswain mate.  He stated that while serving, he saw a soldier's head severed on the flight deck, witnessed people getting burned, and saw numerous injuries on the flight deck.  He also asserted that he was in a Jeep accident in service and had some of his teeth knocked out.

In a February 2008 memorandum, the RO JSSRC coordinator made a formal finding of a lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  The memorandum indicates that the JSSRC coordinator determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of the Marine Corps or NARA records.  The memorandum further indicates that the Veteran had provided the stressors of seeing a pilot killed when he crashed onto the deck of the USS NIMITZ on April 24, 1980, seeing several fires and people hurt, burned, and killed.  It was noted that the Veteran failed to provide the names of the casualties, and the units the casualties were assigned to for the incidents.  It was also noted that a follow up letter was sent to the Veteran in accordance with 21-1MR Part IV subpart ii, chapter 1, Section D, 15n, and that the Veteran responded by stating he had already sent in the information requested.  The memorandum also indicates that stressors reported to medical examiners were the same unverifiable stressors.

In a June 2010 statement, the Veteran asserted that he served in Iran during the hostage situation in 1980 as an aviation boatswain mate, that he saw soldiers' heads severed on the flight deck, that he witnessed people getting burned and saw numerous injuries on the flight deck, and that he was in a Jeep accident involving a deer and ended up having some of his teeth knocked out.  He stated that he would never forget seeing heads severed and witnessing and smelling people getting burned.  The report of an October 2010 VA examination indicates that the Veteran described being in a Jeep accident in January 1983, having his teeth knocked out, and hitting his head with loss of consciousness for a minute.  It was noted that the Veteran endorsed experiencing additional military stressors, but that the examiner attempted to focus the Veteran on symptoms related to the Jeep accident only.  It was further noted that, when asked about symptoms related to the accident, he endorsed that the preceding symptoms began shortly after the accident, were mild to moderate in severity, and occurred two to three times a week.  The Veteran reported that at the time of the accident, he swerved to miss a deer and flipped the Jeep he was driving, and he reported being frightened for his own life and the life of the passenger in the vehicle.  The diagnoses were PTSD and major depressive disorder.

The October 2010 examiner stated that it was not clear, based on the Veteran's self report, the extent to which the Jeep accident contributed to his depressed mood.  The examiner commented that Axis I disorders were mutually aggravating and that, therefore, the examiner was unable to separate the relationship to each disorder without undue speculation.  It was noted that the Veteran reported his anxiety and intrusive thoughts about the Jeep accident caused him to make efforts to avoid thinking about the accident, such as attempting not to drive at night.  The examiner noted that the Veteran endorsed additional stressors during service, including witnessing plane crashes, as well as PTSD symptoms related to these additional stressors, such as hypervigilance and startle response, making a clear understanding of the relationship of his endorsed PTSD symptoms to the Jeep accident difficult.

A June 2011 addendum opinion from the October 2010 VA examiner indicates that the claims file and available records were reviewed.  The examiner stated that as noted throughout the original report, the Veteran endorsed additional stressors during his military service, including witnessing plane crashes and seeing dead bodies.  The examiner noted that in addition to PTSD, the Veteran endorsed moderate to severe depression during the evaluation, and that it was not clear, based on the Veteran's self report, the extent to which the primary stressor (the Jeep accident) contributed to his depressed mood.  The examiner noted that, in addition, a review of records indicated that the Veteran has often focused his PTSD stressor and subsequent symptoms on events that were unrelated to the Jeep accident.  The examiner stated that this did not preclude the Jeep accident from accounting for the reported anxiety symptoms, but that these discrepancies led the examiner to opine that the Jeep accident was less than likely the cause of the Veteran's reported symptoms.  The examiner concluded that given the discrepancies on various traumatic stressors and subsequent symptoms and impairment, it was less likely than not that the Veteran's symptoms were a result of that Jeep accident.

      B.  Analysis

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the claim for service connection for psychiatric disability other than PTSD must been denied.

At times pertinent to this appeal, the Veteran been diagnosed with major depression, major depressive disorder, and a dysthymic disorder; hence, current disability is shown.  As indicated, however, a finding of service connection also requires evidence of an in-service injury, disease or event, and of a nexus between such in-service injury, disease or event and currently disability.  Here, the claim fails on the medical nexus question.  

In connection with the current claim, the Veteran has asserted that he experienced depression following a Jeep accident in service, as well as following other claimed incidents and events in service (characterized as in-service stressors in connection with his PTSD claim).  Other than the Jeep accident, the occurrence of none of the other in-service stressors alleged by the Veteran  has been corroborated, and, on this basis, the claim for service connection for PTSD has been denied.  However, even acknowledging-in connection with this claim for service connection for other psychiatric disability-the existence of the Jeep accident during service, and the possibility that the Veteran may have had other stressful-albeit, unverified-in service experiences, following which he now asserts he experienced feelings of depression in service, the fact remains that the contemporaneous records simply do not support his current assertions.

Service treatment records reflect no findings pertinent to, or complaints of, any psychiatric problems.  In a report of medical history in September 1981, the Veteran asserted that he had never had frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  The report of the Veteran's August 1983 examination for separation from service indicates a normal psychiatric evaluation, and no psychiatric problems were noted.  
As a layperson, the Veteran is certainly competent to report matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Laypersons are competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).   However, in assessing credibility and probative value, such reports may be weighed against other evidence.  See Barr, supra.  

Here,  the Veteran's assertions of experiencing depressive symptoms in service are not supported by or consistent with evidence contemporaneous to service, and thus, are not deemed credible.  The contemporaneous lay and medical evidence, is  considered more reliable than the unsupported assertions of events or reports of symptoms now several decades past, made in connection with a claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board further finds that the Veteran's assertions of continuity of depressive symptoms since service, while competent, are likewise not credible.  In this regard, the Board points out that the Veteran filed a claim in June 1984 regarding another disability allegedly related to the Jeep accident in service, but at that time did not even suggest that he was depressed due to the accident or that he had any sort of psychiatric symptoms due to the accident.  The Board accepts as more persuasive the Veteran's own report of his in-service symptoms including complaints with respect to other things that bothered him in service, and even dental work at the time of the Jeep accident, but not any psychiatric complaints (as reflected in contemporaneous service records), than his assertions advanced in connection with the current claim for benefits.

Moreover, the first actual documented diagnosis of a psychiatric disorder does not appear in the medical evidence until October 2002, nearly 20 years after the Veteran's discharge from service.  Notably, such is well outside of the one year period for establishing presumptive service connection for a psychosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Board further notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for direct service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the lack of credible evidence regarding symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Significantly, moreover, there also is no competent evidence or opinion even suggesting that there exists a medical nexus between any  psychiatric disorders other than PTSD diagnosed many years after the Veteran's discharge and any incident of service, to include the alleged Jeep accident therein, or other in-service incident.  As discussed above, the VA and private treatment records are either silent as to etiology of a psychiatric disorder other than PTSD, suggestive of a nonservice-related etiology, or merely repeat the Veteran's self-report of continuity of depressive symptomatology.  Moreover, the notations in VA and private treatment records o the effect that the Veteran has a past history of symptoms of depression since service are no more than recitation of the Veteran's own reported history, unenhanced by medical comment.  Hence, such notations, in and of themselves, do not constitute actual medical opinion evidence on the question of etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Significantly, neither the Veteran nor his representative has presented or identified any competent, credible evidence or opinion relating a current psychiatric disorder other than PTSD to service.  Furthermore, on this record, VA is not required to obtain a medical opinion to address the etiology of such current disability.
 
Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has current psychiatric disability other than PTSD,  but there is no medical comment or other competent, credible indication that any such disability may be associated with an event, injury, or disease in service.  Further, the only indication of persistent or recurrent symptoms of a psychiatric disorder other than PTSD is reflected in the Veteran's own statements that he experienced continuity of depressive symptomatology since service.  However, as discussed above, his contention that he has experienced depression since the Jeep accident, or any other claimed stressful event in service  is not deemed credible.  As discussed, the Board reiterates that there is no psychiatric complaint, finding, or diagnosis documented in service -to include in the contemporaneous report of medical history completed by the Veteran, himself-or , indeed, for many years after service, nor did he seek compensation from VA for any alleged psychiatric disorder for many years after service.  As the only current indication of a relationship between any diagnosed  psychiatric disorder other than PTSD and service are the Veteran's own assertions, persistent and/or recurrent symptoms of a psychiatric disorder other than PTSD have not credibly been established, and a VA medical opinion is not required.  See McLendon, 20 Vet. App. at 83.

The Board also points out that, in the absence of credible evidence of in-service psychiatric symptomatology, as alleged, a remand of this claim for an examination or to otherwise obtain an opinion as to the etiology of current psychiatric disability other than PTSD would, in essence, place the examining physician in the role of a fact finder, which is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's psychiatric disorder other than PTSD and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim, i.e. that he experienced depressive symptoms following the Jeep accident, as well as other stressful experiences.  However, a medical opinion premised on an unsubstantiated (or, as here, incredible)  account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

As a final point, the Board emphasizes that, to whatever extent the Veteran is attempting to establish that there exists a medical nexus between current psychiatric disability and service through lay assertions, alone, such attempt must fail. Although lay persons are competent to provide opinions on some medical issues(see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)) as to the specific issue in this case, the etiology of a diagnosed psychiatric disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (lay person not competent to diagnose cancer).  As the Veteran is not shown to have the medical training and expertise to competently render a opinion on the medical matter upon which this case turns, his own lay assertions of medical nexus have no probative value.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  See also See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For all of the foregoing reasons, the claim for service connection for psychiatric disability other than PTSD must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,1 Vet. App. at  53-56 .


ORDER

Service connection for a psychiatric disability other than PTSD, to include major depression, a major depressive disorder, and dysthymic disorder, is denied. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


